               Case 2:19-cv-01350-EFB Document 17 Filed 07/01/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7          Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13                                                   )       Case No. 2:19-cv-01350-EFB
     STACY ANN ROBINSON,                             )
14                                                   )       STIPULATION AND [PROPOSED]
                    Plaintiff,                       )       ORDER FOR THE AWARD AND
15                                                   )       PAYMENT OF ATTORNEY FEES
            vs.                                      )       PURSUANT TO THE EQUAL ACCESS
16                                                   )       TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18                                                   )
                    Defendant.                       )
19
20
21
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
22
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in the
23
     amount of ONE HUNDRED DOLLARS AND ZERO CENTS ($100.00) under the Equal Access
24
     to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal
25
     services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
26
     accordance with 28 U.S.C. §§ 1920, 2412(d).
27
28

     Stipulation & [Proposed] Order
     Case No. 2:19-cv-01350-EFB                          1
               Case 2:19-cv-01350-EFB Document 17 Filed 07/01/20 Page 2 of 3



 1           After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 2   the matter of Plaintiff’s assignment of EAJA fees to counsel Jesse S. Kaplan. Pursuant to Astrue
 3   v. Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether
 4   the fees are subject to any offset allowed under the United States Department of the Treasury’s
 5   Offset Program. After the order for EAJA fees is entered, the government will determine
 6   whether they are subject to any offset.
 7           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 8   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
 9   be made directly to counsel Jesse S. Kaplan, pursuant to the assignment executed by Plaintiff.
10   Any payments made shall be delivered to counsel.
11           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
12   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
13   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
14   bar to, any and all claims that Plaintiff and/or counsel including Jesse S. Kaplan may have
15   relating to EAJA attorney fees in connection with this action. This award is without prejudice to
16   the rights of counsel to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject
17   to the savings clause provisions of the EAJA.
18                                         Respectfully submitted,
19   Dated: June 26, 2020                  JESSE S. KAPLAN
20
                                       By: /s/ Jesse S. Kaplan*
21                                        JESSE S. KAPLAN
                                          Attorneys for Plaintiff
22                                        [*As authorized by e-mail on Jun. 26, 2020]
23
24   /////
25   /////
26
     /////
27
     /////
28

     Stipulation & [Proposed] Order
     Case No. 2:19-cv-01350-EFB                       2
              Case 2:19-cv-01350-EFB Document 17 Filed 07/01/20 Page 3 of 3


     Dated: July 1, 2020                 McGREGOR W. SCOTT
 1
                                         United States Attorney
 2
                                      By: /s/ Margaret Branick-Abilla
 3                                       MARGARET BRANICK-ABILLA
                                         Special Assistant United States Attorney
 4
                                         Attorneys for Defendant
 5
 6                                    [PROPOSED] ORDER
 7
 8   Pursuant to stipulation, IT IS SO ORDERED.
 9
10   Dated: July 1, 2020.

11
12                                              HON. EDMUND F. BRENNAN
13                                              UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation & [Proposed] Order
     Case No. 2:19-cv-01350-EFB                    3
